No. 95-2301


ROBERT HALL, doing business       *
as H&H Towel Company,             *
                                  *   Appeal from the United
          Plaintiff-Appellee,     *   States District Court
                                  *   for the Eastern District
     v.                           *   of Arkansas
                                  *
FIRST FINANCIAL INSURANCE         *   [UNPUBLISHED]
COMPANY,                          *
                                  *
          Defendant-Appellant,    *



                  Submitted:     January 11, 1996

                      Filed:     February 26, 1996


Before LOKEN, REAVLEY* and HANSEN, Circuit Judges.


PER CURIAM.


     First Financial Insurance Company appeals a judgment entered
against it and in favor of Robert Hall d/b/a H & H Towel Company.
After reviewing the record and arguments of the parties, we
conclude that Hall was qualified to testify as to the value of
the inventory insured by First Financial, and that the district
court1 did not err in denying the motion for directed judgment.
We also conclude that the district court did not abuse its


     *
      The HONORABLE THOMAS M. REAVLEY, United States Circuit
     Judge for the United States Court of Appeals, Fifth
     Circuit, sitting by designation.
     1
      The Honorable George Howard, Jr., United States District
Court for the Eastern District of Arkansas.
discretion in denying First Financial’s motion for mistrial.
Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-